Citation Nr: 0505754	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969 and from January 1991 to March 1991.  Additionally, the 
veteran also had periods of active duty for training 
(ACDUTRA) with the Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the North Little Rock Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for degenerative disc disease of the cervical 
spine, degenerative disc disease.  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2004.

The issues of service connection for degenerative disc 
disease of the cervical spine and degenerative disc disease 
of the lumbar spine are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

At the time of his November 2004 hearing before the 
undersigned Veterans Law Judge, the veteran through his 
testimony and in writing, indicated that he no longer wished 
to pursue the issue of entitlement to service connection for 
a right knee disorder.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of service connection 
for a right knee disorder, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through testimony at his November 2004 hearing before the 
undersigned Law Judge, and in writing, withdrew his appeal as 
to the issue of entitlement to service connection for a right 
knee disorder.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to service 
connection for a right knee disorder, is dismissed.


REMAND

The veteran was seen in March 1968, while performing active 
duty, with complaints of low back pain.  At that time, the 
veteran was noted to have had off and on pain for the past 
two years.  It was indicated that he worked in the supply 
shop and he reported that his pain was exacerbated with heavy 
lifting.  A diagnosis of R/O spondylolysis and 
spondylolisthesis was rendered.  

In an October 2002 letter, the veteran's private physician, 
J. C., M.D., indicated that the veteran had cervical and 
lumbar degenerative disc disease.  Dr. C. observed that the 
veteran stated that he started having discomfort in the 
service and that it was his belief that they should be 
service connected.  

In a December 2002 letter, the veteran's personal trainer 
indicated that it was his personal and professional opinion 
that the veteran's neck problems could definitely be caused 
by doing the old style sit up by placing undue stress in the 
neck area.  He stated that he was a certified fitness trainer 
with a medical background.  

In September 2003, the veteran was afforded a VA examination.  
The examiner indicated that the veteran's claims folder had 
been reviewed.  He noted that the veteran reported that he 
hurt his back in Vietnam.  It was also noted that the veteran 
reported injuring his neck while on active duty with the 
Guard in 1993.  The veteran stated that he had pain with even 
the slightest activity.  The veteran reported that it was his 
belief that his neck problems started as a result of having 
done sit-ups in the service.  X-rays taken of the cervical 
spine showed some degenerative changes with spurring and loss 
of disc height at C4-5-6.  X-rays for the lumbar spine were 
positive for some mild degenerative spurring at mid segment 
levels, particularly between L2 and L3 with mild spurring at 
L3 and L4.  There was some loss of disc height at L2-L3.  
Diagnoses of degenerative arthritis of the lumbar and 
cervical spine were rendered.  

The examiner stated that it was his opinion that neither 
condition was directly related to or caused by activities or 
injuries in service.  He noted that the presence of arthritis 
in these joints was consistent with active lifestyle 
associated with working as a manual laborer as well as 
participating in all of life's activities.  He specifically 
noted that he did not believe that the veteran's cervical 
spine arthritic changes were associated with doing sit ups 
the old way.  He stated that the lumbar strain diagnosed in 
1968 was something that one would have expected to resolve in 
four to six weeks and not be a proximate cause of later 
arthritic changes.  
The veteran's private physician, K. C., M.D., provided a 
letter report in March 2004.  He indicated that the veteran 
was well known to him.  He stated that he had been treating 
him as a result of an injury he sustained in the military in 
1968 when he was lifting transmissions.  He noted that the 
veteran had had pain ever since and that it had been a 
progressive downhill course.  He stated that it was certainly 
conceivable that when he injured himself he developed the 
prerequisite for arthritis and that he now had post-traumatic 
arthritis.  

In April 2004, the RO issued a supplemental statement of the 
case (SSOC) continuing the denial of the veteran's claims for 
degenerative disc disease and discounting Dr. K.C.'s opinion 
because it was based solely on a history related by the 
veteran and Dr. K.C. had not reviewed the veteran's service 
medical records.

In a November 2004 letter, Dr. K.C. indicated that he had 
reviewed the veteran's service medical records and his 
current conditions, and it remained his opinion that the 
veteran's current cervical and lumbar degenerative joint 
disease likely started due to the veteran's in-service 
injury.  

At his personal hearing, both the veteran and his wife 
testified as to the pain that he had had in his neck and low 
back since service.  

Based upon the evidence received since the April 2004 SSOC, 
the Board concludes that the veteran should be afforded an 
additional VA examination by an orthopedic specialist, with 
the examiner being requested to render an opinion as to the 
etiology of any current cervical and lumbar degenerative 
joint/disc disease. 

The veteran is hereby informed of the need to submit any 
additional pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:  

1.	The RO should schedule the veteran for 
a special
VA orthopedic examination to determine 
the nature and etiology of any current 
cervical and lumbar degenerative 
joint/disc disease.  All necessary tests 
and studies should be performed, 
including X-ray studies, and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner. 

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that any current degenerative joint/disc 
disease of the cervical or lumbar spine 
is related to the veteran's period of 
service.  The examiner is specifically 
request to consider the opinions of Dr. 
K.C. and to comment on them.  A detailed 
written rationale is requested for each 
opinion that is rendered.  

2.  The RO should then review the claims 
folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

3.	After all requested development has 
been completed, 
the RO should readjudicate the issues of 
entitlement to service connection for 
degenerative disc disease of the cervical 
spine and degenerative disc disease of 
the lumbar spine.

4.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


